BROOKSHIRE, Justice,
concurring.
The Appellant argues that reversible error was committed by the district court in overruling the Appellant’s motion to suppress certain fruits of the stop and the search of a truck. He basically argues that his fourth amendment rights to be protected against unreasonable search and seizures were violated. Of course, Appellant refers to the Fourth Amendment in the Bill of Rights of the United States Constitution.
Late at night on August 24, 1986, a peace officer who was an employee of the Dayton Police Department was positioned near an intersection of two major highways. This intersection was controlled by a traffic light. The peace officer observed a green pick-up truck making a left turn, but failing to give a proper signal for such turn. This haphazard driving alerted the officer who then followed the truck. The officer observed that there were four persons in the truck. He was able to note and to read the license plate number. Earlier in the evening this same peace officer had received information to be on the alert and on the look-out for a vehicle bearing the *560same license plate number. The officer stopped the truck. The officer had a conversation with the driver who was identified as Donald Ray Weller. Weller possessed no valid driver’s license. Weller was then placed under arrest.
Then another co-defendant, Billy Conrade Alston, debarked from the passenger’s compartment. From the officer’s observation of Alston it was determined that Alston was intoxicated. Alston’s arrest followed. Shortly thereafter, two other peace officers arrived to assist the first peace officer. One of the officers inspected the passenger compartment as well as the bed of the truck for the purposes of making an inventory. During this preliminary investigation, one of the officers noticed certain items of property in the bed of the truck. This same property was identified later by the complainant, Ms. Ruth Cargill, as being her property. Some of the items found in the truck were four bottles of tablets and a sawed-off shotgun. Upon discovery of the sawed-off shotgun, the other passengers Hartless and Stevens were arrested. Stevens had been riding in the bed of the truck as a passenger.
Arrangements were made for impounding the vehicle. These arrangements for impounding authorized the officers to conduct an inventory search of the vehicle. U.S. v. Orozco, 715 F.2d 158 (5th Cir.1983).
The inventory of the vehicle was lawful' and proper for another reason. United States v. Prescott, 599 F.2d 103 (5th Cir.1979). In Prescott, the court concluded that a peace officer may lawfully conduct an inventory investigation of a vehicle while the same is still on the highway awaiting impoundment. This inventory investigation or search is a necessary precaution to protect the property therein and to protect the arresting officer or officers as well as the public and wrecker service employees against claims or disputes over lost or stolen property and from potential danger. See Robertson v. State, 541 S.W.2d 608 (Tex.Crim.App.1976), cert. denied 429 U.S. 1109, 97 S.Ct. 1145, 51 L.Ed.2d 563 (1977). A sawed-off shotgun was seen and recovered from the truck. Hence, the search to remove weapons or instruments capable of physical harm to the peace officers during an investigatory encounter is proper under the Fourth Amendment. Further, this procedure preserves evidence or demonstrative evidence taken during such a search. Weapons discovered during an investigatory search are usually admissible in a subsequent criminal prosecution. U.S. v. Edwards, 469 F.2d 1362 (5th Cir.1971).
Furthermore, a warrantless arrest and a warrantless search of the passenger compartment as well as other areas available and accessible to the driver or occupant of an automobile or truck are valid under the Fourth Amendment as a contemporaneous incident to a lawful stop and arrest of the driver and of the occupants. One of the passengers or riders in the truck was riding in the bed of the truck. New York v. Belton, 453 U.S. 454, 101 S.Ct. 2860, 69 L.Ed.2d 768 (1981). The bed of the truck was under the control or within the reach of at least one of the arrestees. The sawed-off shotgun was in a container. It was proper to examine the contents of such container. New York v. Belton, supra. The peace officers acted reasonably under the surrounding facts and circumstances.
The bed of the truck was being used as a passenger compartment on the occasion in question. The bed was occupied by a passenger or rider. Since there was a lawful stop and arrest, then as a contemporaneous incident of that lawful arrest, a search of the bed of the truck where a passenger was riding and an examination of the container which contained the sawed-off shotgun was not a violation of the Fourth Amendment. A container is any object capable of holding another object including such places as open or closed glove compartments, consoles, or other receptacles as well as luggage, boxes, bags, clothing and similar articles. New York v. Belton, supra.
For these additional reasons I wholeheartedly concur.